                          Case 2:15-cv-05346-CJC-E Document 496-35 Filed 04/12/21 Page 1 of 7 Page ID
                                                          #:36204



                          1
                                               UNITED STATES DISTRICT COURT FOR THE
                          2                       CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                   )
                          4                                                    )
                          5                     Plaintiffs,                    )         Case No.: 15-cv-5346-CJC-E
                                                                               )
                          6
                                        v.                                     )
                          7                                                    )        Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                           AND )        Hearing Date: May 3, 2021
                               RESORTS U.S. INC.,                              )        Time: 1:30 p.m.
                          9                                                    )        Courtroom: 9B
                         10             Defendant.                             )
                                                                             /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                               DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                    Exhibit “34”
                         23
                         24
                         25
                         26
                         27
                         28

                                Exhibits in Support of Plaintiffs’ Oppositions to Motions for Summary Judgment
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                        Case No. 15-CV-5346-CJC-E
               Case 2:15-cv-05346-CJC-E Document 496-35 Filed 04/12/21 Page 2 of 7 Page ID
                                               #:36205
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


               To:       Armor, Alison[Alison.Armor@disney.com]
               Cc:       Jones. Mark[Mark.Jones@disney.com]
               From:     Minnick, Bob
               Sent:     Wed 11/6/2013 10:23:00 AM
               Importance:          NonTial
               Subject FW: Proposed DAS Survey/Feedback Work

               Alison;



               Greg raises a good question. Were you planning to have the IE come back and
               measure to see if we have had an impact with the DAS vs. GAC in terms of ride
               capacity impact? If so, when do we plan to do the study? What can we do to help?



               Bob Minnick, PE, CSP

               Worldwide Facility Safety and Accessibility

               Phone: 407-827-6853 (8-293)

               Mobile:



               From: Hale, Greg
               Sent: Wednesday, November 06, 2013 7:47 AM
               To: Jones, Mark
               Cc: Minnick, Bob; Cardinali, Jay
               Subject: FW: Proposed DAS Survey/Feedback Work




               Greg




                                                       Exhibit 34
Confidential                                                                                 Disney-AL1015258
Case 2:15-cv-05346-CJC-E Document 496-35 Filed 04/12/21 Page 3 of 7 Page ID
                                #:36206
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 34
Case 2:15-cv-05346-CJC-E Document 496-35 Filed 04/12/21 Page 4 of 7 Page ID
                                #:36207
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 34
Case 2:15-cv-05346-CJC-E Document 496-35 Filed 04/12/21 Page 5 of 7 Page ID
                                #:36208
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 34
Case 2:15-cv-05346-CJC-E Document 496-35 Filed 04/12/21 Page 6 of 7 Page ID
                                #:36209
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 34
Case 2:15-cv-05346-CJC-E Document 496-35 Filed 04/12/21 Page 7 of 7 Page ID
                                #:36210
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 34
